Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The amendment and the arguments filed on 12/30/21 have been considered and found persuasive.  The prior art, (U.S. PUBS 2017/0256522), teaches of an array substrate, comprising: a substrate comprising a plurality of pixel units arranged in an array, wherein each of the pixel units comprises a first electrode and a second electrode, and a first gap is provided between the first electrode and the second electrode; a bonding adhesive disposed at the first gap; and 
a micro light-emitting diode (LED) disposed on the first electrode, the second electrode, and
the bonding adhesive and comprising a positive electrode, a negative electrode, and a
micro LED body, but is silent with respect to the above teachings in combination with wherein the positive electrode is disposed on the first electrode and the negative electrode is disposed on the second electrode; wherein at least a first solder material is further disposed between the positive electrode and the first electrode, and at least a second solder material is further disposed between the negative electrode and the second electrode.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        1/27/22